Case 2:19-cv-04011-MCA-LDW Document 12 Filed 05/10/19 Page 1 of 2 PageID: 122



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                               Docket No. 2:19-cv-04011-MCA-LDW

 NATIONAL MEDICAL SERVICES,                           Hon. Madeline Cox Arleo, U.S.D.J.
 INC.,                                                 Hon. Leda D. Wettre, U.S.M.J.

                Plaintiff,
                                                                  Civil Action
           v.
                                                        JOINT DISCOVERY PLAN
 CHEMISYS LABORATORY, LLC,

                Defendant.




   1. Plaintiff is asserting causes of action for accounts stated and unjust enrichment seeking
      monies allegedly owed to it by Defendant. Defendant categorically denies Plaintiff’s
      allegations and has asserted, among others, defenses of failure to state a claim, equitable
      estoppel, doctrine of assumption of risk, accord and satisfaction, laches, waiver, unclean
      hands, unconscionability, breach of covenant and good faith and fair dealing.

   2. Settlement discussions have taken place in the several months prior to the filing of
      Defendant’s Answer. Plaintiff’s last demand was for about $115,000, and Defendant’s last
      offer was for about $85,000.

   3. The Parties have not yet exchanged information required by FRCP 26(a)(1).

   4. No discovery has been exchanged as of today’s date.

   5. At this point, the Parties do not anticipate the filing of any motion prior to the completion
      of discovery.

   6. The Parties do not believe that discovery should be conducted in phases. We are unsure as
      to the number of interrogatories needed, and approximate that there will need to be between
      3-5 depositions taken by each party.

      -   The Parties’ Expert Reports will be due after the completion of paper discovery.
      -   Motion to Amend or to add parties to be filed within 90 days from the date hereof,
          although we do not anticipate that this will occur.
      -   Dispositive motions to be served within 60 days of completion of discovery.
      -   It is anticipated that factual discovery will be completed by the end of August
          2019/beginning of September 2019
      -   It is anticipated that expert discovery will be completed by the end of November 2019.
Case 2:19-cv-04011-MCA-LDW Document 12 Filed 05/10/19 Page 2 of 2 PageID: 123



        -   We do not anticipate the need for special discovery procedures.
        -   A pretrial conference may take place on December 15, 2019.
        -   Defendant has demanded trial by jury.
        -   Trial date likely to be in mid January 2020

   7. We do not anticipate any discovery problems.

   8.   We do not anticipate any special discovery needs.

   9. We believe that this case may be appropriate for voluntary arbitration.

   10. We do not believe that this case is appropriate for bifurcation.

   11. We do not consent to this case being conducted by a Magistrate Judge.




ARTHUR RUSSELL, ESQ.                         MANDELBAUM SALSBURG, P.C.
Attorneys for Plaintiff                      Attorneys for Defendant



By: __s/ Arthur Russell___________           By: s/ Christopher Salloum___________
    Arthur Russell, Esq.                         Christopher G. Salloum, Esq.

  Dated: May 10, 2019




                                                2
